Gileillan, G. J.
The only question in this case which it is necessary to consider is the validity of the ‘£ Act to regulate the sale of patent-rights, and prevent frauds in connection therewith,” passed March 6, 1871. Laws 1871, c. 26. This act requires of the owners of patent-rights the performance of certain acts before they can sell such rights within the state, and makes it a misdemeanor to sell such rights without having performed such acts. A similar law ■of the state of Indiana came before the United States circuit court, in the case Ex parte Robinson, 2 Bissell, 309, and was held invalid for reasons so sound and conclusive that we need do nothing more than copy them from the report of the case: “It is clear that this kind of legislation is unauthorized. To congress is given, .by the constitution, the power to promote the progress of science and the useful arts, by seeming for limited times, to authors and inventors, the exclusive right to their respective writings and discoveries. This power has been exercised by congress, which has directed the manner in which patents shall be •obtained, and, when obtained, how they shall be assigned and sold. The property in inventions exists by virtue of the laws of congress, and no state has a right to interfere with its enjoyment, or t.o annex conditions to the grant. If the patentee complies with the law of congress on the subject, he has a right to go into the open market, anywhere within the United States, and sell his property. If this were not so, it is easy to see that a state could impose terms which would result in a prohibition of the sale of this species of property within its borders, and in this way nullify the laws of congress which regulate its transfer, and ■destroy the power conferred upon congress by the constitution.”
*26The act referred to is invalid, and non-compliance with, its terms furnished no defence to the note in question.
Order reversed.